DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
No claims are amended.
No claims are cancelled.
No newly added claims. 
Claims 1-23 are presented for examination.

Response to Arguments
Applicant’s arguments filed in the amendment filed on 8/31/2022 have been fully considered but they are not persuasive, reasons are set forth below. 

Regarding applicant’s arguments presented on page 8-9 of applicant’s remarks document, where applicant argues that Chatterjee does not disclose, “determining an advertisement format score for each advertisement format in a plurality of advertisement formats based on an estimated impact of the advertisement format on a client buffer”  and “selecting an advertisement format based on the advertisement format score”.
In response, the examiner respectfully points out that, applicant is arguing about specific interpretation of term “format score” without providing any specific definition of the term “format score” in claim itself. Also examiner was unable to find any specific definition of the term “format score” in applicant’s specification itself. In absence of the specific definition of this claimed term “format score” in claim itself or in the applicant’s specification the term “format score” has been given its simple meaning. Therefore, given the broadest interpretation of term “score”, it is interpreted as comparable value/level/status/importance/ranking to something, to have favor, status or advantage in selection, this is similar to applicant specification par. 0034 specifying idea of different format having comparable impact based on client device buffer ratio.
  Chatterjee in column, 18, line 12-60, fig. 30 discloses similar idea of associated tiered video bit rate that is characterized by a “normal rate” or a “pick rate” or a “lowest rate”, depending up on operation situation of buffer fullness at client device. Hence, bitrate pre-characterized by different rate = given a score or weight to video format such as peak, normal or lowest based on its estimated impact on buffer level, similar to applicant specification par. 0034 specifying idea of different format having comparable impact based on client device buffer ratio. Chatterjee in column 6, line 44-50 further discloses server solution can provide other multimedia content such as advertisements.
Based on above explanation and cited portions of Chatterjee it is clear that Chatterjee determines comparable level of advertisement formats to use with identifiable specific significance or status such a “normal rate” or a “pick rate” or a “lowest rate” based on operation situation of buffer fullness or based on its comparable impact on client device buffer. 
Regarding “selecting an advertisement format based on the advertisement format score”, Chatterjee in line column 18, line 11-60 discloses server transmitting video to the client at the selected bit rate or format from given score or tier, such as, “normal rate” or a “peak rate” and a “lowest rate”, based on buffer situation at the client device, i.e. server selecting format of advertisement video of a specific format tier or having specific format score such as normal, peak, lowest bit rate). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-12, 14-18, and 20-23 are rejected under U.S.C. 103 as being unpatentable over Dow et al. (US 20130263179), in view of Chatterjee et al.  (US 9582157). 
Regarding claim 1, Dow discloses, a method comprising:
receiving, from a client device, a request to present a media item (par. 0153, fig. 9, step 910, receiving a selection of a media content such as a video); 
causing the media item to be presented on the client device in response to receiving the request (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, i.e. selected video is being presented in response to the user request made in par. 0153, fig. 9, step 910 );
determining an estimated bandwidth of the client device while presenting the media item on the client device (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, par. 0158, fig. 9, step 925 discloses determine if environmental conditions supports a high quality version (i.e. estimating if bandwidth is appropriate for high quality version of video) of video. Environmental conditions may relate to the past, present, or future bandwidth allocations, may relate to the likelihood of interruptions to the bandwidth both during the transmissions of advertisements and of media content, i.e. determination bandwidth (i.e. estimated) , here it is likelihood that given advertisement may be transmitted in a given time period and therefore it is not an exact determination but rather determination by taking consideration approach where advertisement will be transmitted based on possible interruptions and past bandwidth allocations, therefore terms “likelihood” and “may be” discloses that it is the estimation of bandwidth that will be required to transmit the content and not determining the actual fixed bandwidth, see par. 0200 and 0119 also);
determine advertisement in a plurality of advertisement formats based on an estimated impact of the advertisement format on client buffer (par. 0163 discloses, because the buffer is not yet emptying the high quality media content, the buffer may be reaching its capacity, therefore, the user device may begin transmitting the low quality version of the next advertisement (as it may require less buffer space)), i.e. determining advertisement among the high or low quality of advertisement based on its impact on client buffer); 
selecting an advertisement format from a plurality of advertisement formats based on the estimated bandwidth (par. 0158-0159 discloses based on likelihood that environmental condition supports high quality video or medium quality video, i.e. based on estimated bandwidth that supports the high quality video, selecting high quality advertisement format or medium quality advertisement format).
Dow does not disclose, determining an advertisement format score for each advertisement format in a plurality of advertisement formats based on an estimated impact of the advertisement format on a client buffer, selecting an advertisement format based on the advertisement format score, selecting an advertisement having the selected advertisement format and transmitting the advertisement having the selected advertisement format to the client device for presentation. 
Chatterjee discloses, determining an advertisement format score for each advertisement format in a plurality of advertisement formats based on an estimated impact of the advertisement format on a client buffer, selecting an advertisement format based on the advertisement format score (column 6, line 44-50 discloses server solution can provide other multimedia content such as advertisements, column 17, line 40-63 discloses, determining delivery rate based on fullness of buffer, such as whether buffer is below certain amount or above certain amount, i.e. determining format of video based on its possible effect or impact on buffer level,  Column, 18, line 12-60, fig. 30 discloses managing pre-established tiered video bit rate associated with buffer level, tiered video bit rate has characterized by a “normal rate” or a “pick rate” or a “lowest rate”, depending up on operation situation of buffer fullness at client device, server may provide video rate at “peak rate”, “normal rate” or “lowest rate”, i.e. bit rate pre characterized by different rate = given a score or weight to video format such as peak, normal or lowest based on its effect on estimated impact on buffer level, here the term “score” is interpreted as something having comparable value or level, in case of cited art, assigned different level of bit rates for different level of buffer fullness, which is similar to applicant specification par. 0034 specifying idea of different format having comparable impact based on client device buffer ratio), 
in response to selecting the advertisement format, selecting an advertisement having the selected advertisement format from a plurality of advertisements (column 6, line 38-53 discloses server solution providing video programs having different bitrates, server solutions includes ad server providing advertisements, column 18, line 11-60 discloses, three buffers with corresponding rate tiers are managed at the server side, server provides video at different bit rate based on buffer fullness at the client device, i.e. server maintains the three advertisement in three different buffers having three different bitrates, based on buffer fullness server determines to use specific bitrate (i.e. advertisement format) from plurality of bitrates, and then selects advertisement having determined bitrate from one of three advertisement in three different buffer managed at determined bitrate, here maintaining three version of advertisements in different format in three different formats reads on different advertisements in three different buffers and selecting one of them to transmit) and transmitting to the client device the advertisement having the selected advertisement format that is to be presented in connection with the media item ( column 15, lines 43-52 discloses displaying primary video in primary window and advertisement video on secondary window on client screen, column 18, line 11-60 discloses server transmitting video to the client at the selected format, i.e. server transmits advertisement video to client device having the selected format to be displayed in connection with main video).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow, by teaching of determining an advertisement format score based on an estimated impact of advertisement format on a client buffer and selecting advertisement of determined advertisement format for transmitting to the client device to be presented  as disclosed by Chatterjee, to resolve the operation issue with buffering requirement at client device, as disclosed in Chatterjee, column 5, line 42-60.

Regarding claim 3, the method of claim 1,
Dow further discloses, wherein the media item is presented at a media playback rate and wherein the method further comprises determining a client device buffer information by combining the media playback rate with the estimated bandwidth and a buffer length (par. 0161 discloses the memory in the user device 610 comprises buffer for advertisement and buffer for the media content, certain amount of buffer space is reserved for advertisement content or reserved for media content, i.e. there is a fixed amount of buffer space (i.e. length) is allocated, par. 0162 discloses buffer filling and emptying rate (i.e. amount of content in buffer at any given time, i.e. therefore depends on size of the buffer it will fill or empty at the rate accordingly, larger size buffer will fill at slower rate), buffer information such as rate at which buffer is emptying is based on bit rate of particular version of content as it is played (i.e. high quality version may empty the buffer at higher rate than low quality version, and also on amount of allocated buffer space (i.e. size or length of buffer, as larger buffer size or length will empty at slow rate), therefore determined current buffer information depends on combination of playback rate of content being played and size of the buffer).

Regarding claim 4, the method of claim 3,
Dow further discloses, wherein the advertisement format is selected from the plurality of advertisement formats based on the determined client device buffer information (Par. 0163 discloses that based on buffer filling or empty rate (wait time for filling or emptying) when buffer is not emptying the high quality media content, system will select and transmit low quality version of next advertisement as it may require less buffer space).

Regarding claim 5, the method of claim 3,
Dow further discloses, wherein the client device buffer information includes a client buffer wait time that is based on the estimated bandwidth, the media playback rate, and the buffer length (Par. 0162-0164 discloses system determining at what rate the buffer is emptying means wait time to fill or empty the buffer,  Par. 0162 discloses that buffer may fill at high rate while advertisement is transmitted at a high rate  and buffer may fill at the low rate while an advertisement is transmitted at a low rate i.e. buffer filling or emptying wait time is determined based on bandwidth at which data is transmitted, Par. 0162 also discloses buffer information such as rate at which buffer is emptying is based on bit rate of particular version of content as it is played (i.e. buffer information is related to what is being played and at what rate), par. 0161, 0164 discloses amount of buffer space available or reserved for advertisements  or for media content, amount of buffer space which weigh on bandwidth allocation, i.e. buffer filling or emptying wait time is depends on allocated bandwidth, the rate at which content is being played, where allocation of bandwidth depends on capacity of buffer space or size/length of buffer space) .

Regarding claim 6, the method of claim 3,
Dow further discloses, wherein the client device buffer information includes a client device buffer ratio that represents a total buffer wait time for the media item over a total time of playback of the media item (Par. 0164 discloses two factors, rate at which buffer is filling and rate at which buffer is emptying, i.e. rate at the content is being received and rate at the content is being played which determines when buffer will be empty which leads to determine buffer delay or buffer waiting along with second factor the length of the media content play determine when buffer will be empty, i.e. it is determining when the buffer will be empty (i.e. how much buffer delay) over the length of the content being played). 

Regarding claim 7, the method of claim 1,
Dow further discloses, wherein the causing the advertisement to be presented comprises instructing the client device to present the advertisement concurrently with presenting the media item (Par. 0054 discloses that client device displays advertisement concurrently with display of content of media).

Regarding claim 9, the method of claim 1,
Dow further discloses, wherein causing the advertisement to be presented comprises instructing the client device to present the advertisement while at least a portion of the media item is being buffered (Par. 0163 discloses "pre-roll" of advertisements, Par. 0163, fig. 6 discloses when media content currently being buffered on client device 610, the pre-roll of advertisements are being played).

Regarding claim 10, the method of claim 1,
Dow further discloses, wherein causing the advertisement to be presented comprises instructing the client device to buffer the advertisement concurrently with buffering at least a portion of the media item (Par. 0163 discloses that while media content currently being buffered while advertisement is being played, the client device may begin to buffer next advertisement which is due to play subsequent to media content currently in the buffer, i.e. advertisement and media content concurrently buffered in to client device buffer).

Regarding claim 11, the method of claim 1,
Dow further discloses, further comprising receiving one or more advertisement format restrictions associated with an advertiser, wherein the advertisement format is selected from the plurality of advertisement formats based at least in part on the one or more advertisement format restrictions associated with the advertiser (par. 0203 discloses, selection of advertisement version, such as higher or lower quality, user profile or history affects the versions based on advertiser preferences, i.e. advertiser prefers or has restriction on advertisements formats based on user profile or history, such as if user is likely to purchase a product after viewing a high quality advertisements, the selected versions may have higher quality).

Regarding claim 12, Dow discloses, a system, comprising:
a hardware processor (Remote server 620 with CPU 622, Fig. 6) that:
receives, from a client device, a request to present a media item (par. 0153, fig. 9, step 910, receiving a selection of a media content such as a video); 
causes the media item to be presented on the client device in response to receiving the request (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, i.e. selected video is being presented in response to the user request made in par. 0153, fig. 9, step 910 );
determines an estimated bandwidth of the client device while presenting the media item on the client device (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, par. 0158, fig. 9, step 925 discloses determine if environmental conditions supports a high quality version (i.e. estimating if bandwidth is appropriate for high quality version of video) of video. Environmental conditions may relate to the past, present, or future bandwidth allocations, may relate to the likelihood of interruptions to the bandwidth both during the transmissions of advertisements and of media content, i.e. determination bandwidth (i.e. estimated) , here it is likelihood that given advertisement may be transmitted in a given time period and therefore it is not an exact determination but rather determination by taking consideration approach where advertisement will be transmitted based on possible interruptions and past bandwidth allocations, therefore terms “likelihood” and “may be” discloses that it is the estimation of bandwidth that will be required to transmit the content and not determining the actual fixed bandwidth);
determine advertisement in a plurality of advertisement formats based on an estimated impact of the advertisement format on client buffer (par. 0163 discloses, because the buffer is not yet emptying the high quality media content, the buffer may be reaching its capacity, therefore, the user device may begin transmitting the low quality version of the next advertisement (as it may require less buffer space)), i.e. determining advertisement among the high or low quality of advertisement based on its impact on client buffer); 
selecting an advertisement format from a plurality of advertisement formats based on the estimated bandwidth (par. 0158-0159 discloses based on likelihood that environmental condition supports high quality video or medium quality video, i.e. based on estimated bandwidth that supports the high quality video, selecting high quality advertisement format or medium quality advertisement format).
Dow does not disclose, determining an advertisement format score for each advertisement format in a plurality of advertisement formats based on an estimated impact of the advertisement format on a client buffer, selecting an advertisement format based on the advertisement format score, selecting an advertisement having the selected advertisement format and transmitting the advertisement having the selected advertisement format to the client device for presentation. 
Chatterjee discloses, determining an advertisement format score for each advertisement format in a plurality of advertisement formats based on an estimated impact of the advertisement format on a client buffer, selecting an advertisement format based on the advertisement format score (column 6, line 44-50 discloses server solution can provide other multimedia content such as advertisements, column 17, line 40-63 discloses, determining delivery rate based on fullness of buffer, such as whether buffer is below certain amount or above certain amount, i.e. determining format of video based on its possible effect or impact on buffer level,  Column, 18, line 12-60, fig. 30 discloses managing pre-established tiered video bit rate associated with buffer level, tired video bit rate has characterized by a “normal rate” or a “pick rate” or a “lowest rate”, depending up on operation situation of buffer fullness at client device, server may provide video rate at “peak rate”, “normal rate” or “lowest rate”, i.e. bit rate pre characterized by different rate = given a score or weight to video format such as peak, normal or lowest based on its effect on estimated impact on buffer level, here the term “score” is interpreted as something having comparable value or level, in case of cited art, assigned different level of bit rates for different level of buffer fullness, which is similar to applicant specification par. 0034 specifying idea of different format having comparable impact based on client device buffer ratio), 
in response to selecting the advertisement format, selecting an advertisement having the selected advertisement format from a plurality of advertisements (column 6, line 38-53 discloses server solution providing video programs having different bitrates, server solutions includes ad server providing advertisements, column 18, line 11-60 discloses, three buffers with corresponding rate tiers are managed at the server side, server provides video at different bit rate based on buffer fullness at the client device, i.e. server maintains the three advertisement in three different buffers having three different bitrates, based on buffer fullness server determines to use specific bitrate (i.e. advertisement format) from plurality of bitrates, and then selects advertisement having determined bitrate from one of three advertisement in three different buffer managed at determined bitrate, here maintaining three version of advertisements in different format in three different formats reads on different advertisements in three different buffers and selecting one of them to transmit) and transmitting to the client device the advertisement having the selected advertisement format that is to be presented in connection with the media item ( column 15, lines 43-52 discloses displaying primary video in primary window and advertisement video on secondary window on client screen, column 18, line 11-60 discloses server transmitting video to the client at the selected format, i.e. server transmits advertisement video to client device having the selected format to be displayed in connection with main video).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow, by teaching of determining an advertisement format score based on an estimated impact of advertisement format on a client buffer and selecting advertisement of determined advertisement format for transmitting to the client device to be presented  as disclosed by Chatterjee, to resolve the operation issue with buffering requirement at client device, as disclosed in Chatterjee, column 5, line 42-60.

Regarding claim 14, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 3.

Regarding claim 15, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 4.
.
Regarding claim 16, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 5.

Regarding claim 17, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 6.

Regarding claim 18, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 7.

Regarding claim 20, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 9.

Regarding claim 21, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 10.

Regarding claim 22, the system of claim 12, 
Dow meets the claim limitations as set forth in claim 11.

Regarding claim 23, Dow discloses, a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method (Par. 0091 also discloses the remote server having software executed by control circuitry), the method comprising:
receiving, from a client device, a request to present a media item (par. 0153, fig. 9, step 910, receiving a selection of a media content such as a video);
causing the media item to be presented on the client device in response to receiving the request (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, i.e. selected video is being presented in response to the user request made in par. 0153, fig. 9, step 910 );
determining an estimated bandwidth of the client device while presenting the media item on the client device (par. 0160 discloses, while the video is being presented the process may be repeated starting at step 920, par. 0158, fig. 9, step 925 discloses determine if environmental conditions supports a high quality version (i.e. estimating if bandwidth is appropriate for high quality version of video) of video. Environmental conditions may relate to the past, present, or future bandwidth allocations, may relate to the likelihood of interruptions to the bandwidth both during the transmissions of advertisements and of media content, i.e. determination bandwidth (i.e. estimated) , here it is likelihood that given advertisement may be transmitted in a given time period and therefore it is not an exact determination but rather determination by taking consideration approach where advertisement will be transmitted based on possible interruptions and past bandwidth allocations, therefore terms “likelihood” and “may be” discloses that it is the estimation of bandwidth that will be required to transmit the content and not determining the actual fixed bandwidth, see par. 0200 and 0119 also);
determining advertisement in a plurality of advertisement formats based on an estimated impact of the advertisement format on client buffer (par. 0163 discloses, because the buffer is not yet emptying the high quality media content, the buffer may be reaching its capacity, therefore, the user device may begin transmitting the low quality version of the next advertisement (as it may require less buffer space)), i.e. determining advertisement among the high or low quality of advertisement based on its impact on client buffer); 
selecting an advertisement format from a plurality of advertisement formats based on the estimated bandwidth (par. 0158-0159 discloses based on likelihood that environmental condition supports high quality video or medium quality video, i.e. based on estimated bandwidth that supports the high quality video, selecting high quality advertisement format or medium quality advertisement format).
 Dow does not disclose, determining an advertisement format score for each advertisement format in a plurality of advertisement formats based on an estimated impact of the advertisement format on a client buffer, selecting an advertisement format based on the advertisement format score, selecting an advertisement having the selected advertisement format and transmitting the advertisement having the selected advertisement format to the client device for presentation. 
Chatterjee discloses, determining an advertisement format score for each advertisement format in a plurality of advertisement formats based on an estimated impact of the advertisement format on a client buffer, selecting an advertisement format based on the advertisement format score (column 6, line 44-50 discloses server solution can provide other multimedia content such as advertisements, column 17, line 40-63 discloses, determining delivery rate based on fullness of buffer, such as whether buffer is below certain amount or above certain amount, i.e. determining format of video based on its possible effect or impact on buffer level,  Column, 18, line 12-60, fig. 30 discloses managing pre-established tiered video bit rate associated with buffer level, tired video bit rate has characterized by a “normal rate” or a “pick rate” or a “lowest rate”, depending up on operation situation of buffer fullness at client device, server may provide video rate at “peak rate”, “normal rate” or “lowest rate”, i.e. bit rate pre characterized by different rate = given a score or weight to video format such as peak, normal or lowest based on its effect on estimated impact on buffer level, here the term “score” is interpreted as something having comparable value or level, in case of cited art, assigned different level of bit rates for different level of buffer fullness, which is similar to applicant specification par. 0034 specifying idea of different format having comparable impact based on client device buffer ratio), 
in response to selecting the advertisement format, selecting an advertisement having the selected advertisement format from a plurality of advertisements (column 6, line 38-53 discloses server solution providing video programs having different bitrates, server solutions includes ad server providing advertisements, column 18, line 11-60 discloses, three buffers with corresponding rate tiers are managed at the server side, server provides video at different bit rate based on buffer fullness at the client device, i.e. server maintains the three advertisement in three different buffers having three different bitrates, based on buffer fullness server determines to use specific bitrate (i.e. advertisement format) from plurality of bitrates, and then selects advertisement having determined bitrate from one of three advertisement in three different buffer managed at determined bitrate, here maintaining three version of advertisements in different format in three different formats reads on different advertisements in three different buffers and selecting one of them to transmit) and transmitting to the client device the advertisement having the selected advertisement format that is to be presented in connection with the media item ( column 15, lines 43-52 discloses displaying primary video in primary window and advertisement video on secondary window on client screen, column 18, line 11-60 discloses server transmitting video to the client at the selected format, i.e. server transmits advertisement video to client device having the selected format to be displayed in connection with main video).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow, by teaching of determining an advertisement format score based on an estimated impact of advertisement format on a client buffer and selecting advertisement of determined advertisement format for transmitting to the client device to be presented  as disclosed by Chatterjee, to resolve the operation issue with buffering requirement at client device, as disclosed in Chatterjee, column 5, line 42-60.


Claims 2 and 13 are rejected under U.S.C. 103 as being unpatentable over Dow et al. (US 20130263179), in view of Chatterjee et al.  (US 9582157), in further view of Casey et al. (US 20140032781), in further view of Pantos et al (US 20120311134).

Regarding claim 2, the method of claim 1,
Dow further discloses, further comprising:
determining a plurality of bandwidth factors that are associated with presenting the media item on the client device (par. 0158 disclose, environmental conditions may relate to the past, present, or future bandwidth allocations, may relate to the likelihood of interruptions to the bandwidth both during the transmissions of advertisements and of media content, may relate to the allocation of the buffer of the memory on the user device 610, the memory on the remote server 620, or any device accessible via the communications network 670,  Environmental conditions may further be affected by time, date or location, i.e. plurality of factors effecting bandwidth determines the presentation of media content at client device).
Dow does not disclose, receiving a plurality of historical bandwidth factors that include previous measurements of bandwidth at different times, wherein the estimated bandwidth of the client device is determined by combining the plurality of bandwidth factors with the plurality of historical bandwidth factors and wherein each of the plurality of bandwidth factors is assigned a weight.
Casey discloses, historical bandwidth factors that includes previous measurements of bandwidth at different times (par. 0048 discloses previously utilized bandwidth settings may be time stamped and may indicate a type of communication session. The bandwidth settings may also include categories for low, medium, and high bandwidth availability, par. 0049 discloses previously saved bandwidth settings that is based on conditions, such as time of the day, type of communication, network conditions, i.e. historical measurement of bandwidths being low, medium, and high bandwidth based on various conditions), 
determining an estimated bandwidth of the client device by combining the plurality of bandwidth factors with the historical bandwidth factors (par. 0047-0048 discloses determine network conditions for the client, network conditions includes network connections or network conditions such as latency, delay, jitter, error rates and other network characteristics, i.e. various different network factors or characteristics impacting network bandwidth, par. 0048 discloses system selects a bandwidth settings (i.e. estimating settings, see par. 0011 optimal bandwidth settings is utilized to initiate streaming communications, uses adaptive bit rate for video, par. 0012 discloses adaptive bit rate is increased or decreased in response to current conditions, i.e. determined bandwidth is adaptive and therefore it is estimated and open for adjustment as network conditions changes) for the client utilizing the network conditions and a previously saved bandwidth setting, i.e. determination for the required bandwidth (i.e. estimated) is done based on combined information of current bandwidth factors or network conditions and previous or historical bandwidth measurements). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow in view of Chatterjee, by teachings of historical bandwidth factors that includes previous measurements of bandwidth and determine and estimated bandwidth by combining the one or more bandwidth factors with historical bandwidth factors, as taught by Casey, to start the client communication at the optimal bandwidth level using current and historical bandwidth measurement information to enhance the user experience and maximize hardware and software resources, as disclosed in Casey par. 0048-0050.
Dow in view of Chatterjee in further view of Casey discloses estimating bandwidth by combining bandwidth factors with historical bandwidth factor, Dow in view of Chatterjee in further view of Casey does not discloses each of bandwidth factors being assigned with weights. 
Pantos discloses, each of bandwidth factors being assigned with weights (par. 0089-0090 discloses applying different weighting factors to the bandwidth estimates, applying a weighting factors for currently received bandwidth and a weighting factor for the previous estimated bandwidth (i.e. historical)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow in view of Chatterjee in further view of Casey, by teachings of applying weights to each of the bandwidth factors, as taught by Pantos, by having weights assigned to bandwidth factors importance given to current or historical bandwidth factor can be adjusted by changing assigned weights, as disclosed in Pantos, par. 0091.

Regarding claim 13, the system of claim 12, 
Dow in view of Chatterjee in further view of Casey in further view of Pantos meets the claim limitations as set forth in claim 2.

Claims 8 and 19 are rejected under U.S.C. 103 as being unpatentable over Dow et al. (US 20130263179), in view of Chatterjee et al.  (US 9582157), in further view of Rajaraman et al. (US 20080276272), hereinafter as Rajaraman.

Regarding claim 8, the method of claim 1,
Dow does not disclose, wherein the causing the advertisement to be presented comprises instructing the client device to present the advertisement after the media item has begun being presented.
Rajaraman discloses, wherein the causing the advertisement to be presented comprises instructing the client device to present the advertisement after the media item has begun being presented (Par. 0035 discloses that creative (i.e. advertisement, see par. 0009) is displayed in bottom edge along the main video after 15 seconds of start of the main video).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dow in view of Chatterjee, by teachings of displaying the advertisement concurrently after playing the video has begun, as taught by Rajaraman, to deliver advertisement less intrusively and with more user satisfaction, as disclosed in Rajaraman par. 0006-0008.

Regarding claim 19, the system of claim 12, 
Dow in view of Chatterjee in further view of Rajaraman meets the claim limitations as set forth in claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423